Filed 6/20/16 P. v. Willis CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C081042

                   Plaintiff and Respondent,                                     (Super. Ct. No. 15F06505)

         v.

TODD JOSEPH WILLIS,

                   Defendant and Appellant.


         Defendant Todd Joseph Willis was charged with felony first degree robbery and
misdemeanor resisting an officer. The complaint alleged that, as to the robbery charge,
defendant had a prior strike conviction.
         Defendant pled no contest to assault by means likely to produce great bodily
injury, a lesser related offense to count one, and petty theft, a newly added count, and
admitted the prior strike in exchange for a four-year state prison sentence and dismissal
of the resisting charge. The factual basis of the plea is as follows:
          On October 18, 2015, defendant assaulted R. T. by means of force likely to
produce great bodily injury. The parties stipulated to a factual basis for the petty theft
charge. On September 13, 2010, defendant was convicted of robbery, a felony.


                                                             1
       At the sentencing hearing, the trial court denied probation and sentenced defendant
to the lower term of two years on the assault, doubled for the prior strike, for an
aggregate sentence of four years in state prison. Defendant, who was then serving time
on an unrelated matter, waived presentence custody credit in exchange for immediate
commencement of his sentence. The court imposed “minimum fees and fines” and
reserved jurisdiction on the issue of victim restitution.
       The abstract of judgment imposed a $300 restitution fine; a $300 parole revocation
fine, stayed pending successful completion of parole; an $80 court operations assessment,
and a $60 criminal conviction assessment.
       Defendant filed a timely notice of appeal. The trial court granted his request for a
certificate of probable cause. (§ 1237.5.)
       Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979), 25 Cal. 3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief within 30 days of the date of filing of the opening brief. More
than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.
                                                   /s/
                                                   Robie, J.
We concur:


/s/
Hull, Acting P. J.


/s/
Butz. J.


                                              2